 



Exhibit 10.11(a)
EXECUTION COPY
FIRST AMENDMENT
Dated at of November 13, 2006
TO
AMENDED AND RESTATED
MASTER LOAN PURCHASE AGREEMENT
As Amended and Restated as of July 7, 2006
          THIS FIRST AMENDMENT (this “Amendment”) is dated as of November 13,
2006 and amends that MASTER LOAN PURCHASE AGREEMENT, dated as of August 29, 2002
and amended and restated as of July 7, 2006. This Amendment and such Master Loan
Purchase Agreement are each by and between WYNDHAM CONSUMER FINANCE, INC., a
Delaware corporation, as seller (the “Seller”), WYNDHAM VACATION RESORTS, INC.,
a Delaware corporation formerly known as Fairfield Resorts, Inc., as co
originator (“Resorts” or “FRI”), FAIRFIELD MYRTLE BEACH, INC., a Delaware
corporation and a wholly-owned subsidiary of FRI, as co originator (“FMB”), KONA
HAWAIIAN VACATION OWNERSHIP, LLC, a Hawaii limited liability company, as an
originator (“Kona”), SHAWNEE DEVELOPMENT, INC., a Pennsylvania corporation, as
an originator (“SDI”), SEA GARDENS BEACH AND TENNIS RESORT, INC., a Florida
corporation (“Sea Gardens”), VACATION BREAK RESORTS, INC., a Florida corporation
(“VBR”), VACATION BREAK RESORTS AT STAR ISLAND, INC., a Florida corporation
(“VBRS”) (each of Sea Gardens, VBR and VBRS being wholly-owned subsidiaries of
Vacation Break, USA, Inc., a wholly-owned subsidiary of FRI), PALM VACATION
GROUP, a Florida general partnership (“PVG”), OCEAN RANCH VACATION GROUP, a
Florida general partnership (“ORVG”) (each of Sea Gardens, VBR, VBRS, PVG and
ORVG are hereinafter collectively referred to as the “VB Subsidiaries” and PVG
and ORVG are hereinafter collectively referred to as the “VB Partnerships”) and
SIERRA DEPOSIT COMPANY, LLC, a Delaware limited liability company, as purchaser
(hereinafter referred to as the “Purchaser” or the “Company”).
          WHEREAS, the Seller, Resorts, FMB, Kona, SDI, the VB Subsidiaries and
the Purchaser are parties to that Master Loan Purchase Agreement dated as of
August 29, 2002 and amended and restated as of July 7, 2006 (the “Master Loan
Purchase Agreement”);
          WHEREAS, the parties to the Master Loan Purchase Agreement wish to
amend the Master Loan Purchase Agreement as provided herein; and
          WHEREAS, the conditions to the amendments have been satisfied;
          NOW, THEREFORE, in consideration of the premises and the agreements
contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



          Section 1. Representations and Warranties.
          Subsection 6(b)(xiv)(C)(2) of the Master Loan Purchase Agreement is
hereby amended and restated to read in its entirety as follows:
     (2) the original recorded Mortgage (or a copy thereof, if applicable, for
Mortgages that have been submitted for recording as set forth herein) and
Assignments of Mortgages in favor of the Collateral Agent (or a copy of such
recorded Mortgage or Assignment of Mortgage, as the case may be, certified to be
a true and complete copy thereof, if the original of the recorded Mortgage or
Assignment of Mortgage is lost or destroyed), provided that, in the case of any
Loan with respect to which the related Mortgage and/or deed has been removed
from the Loan File for review and recording in the local real property recording
office: (x) the original document shall have been returned to the Loan File no
later than (1) 210 days from the related loan closing date (in the case of Loans
(other than Green Loans) relating to Timeshare Properties located in the State
of Florida), (2) 210 days from the date on which the related Timeshare Property
is required to be deeded to an Obligor in the case of Green Loans relating to
Timeshare Properties located in the State of Florida; (3) 210 days from the date
on which the related Timeshare Property is required to be deeded to an Obligor
in the state of Hawaii, Nevada or South Carolina and (4) in all other states
180 days from the date on which the related Timeshare Property is required to be
deeded to an Obligor and (y) in the case of any Loan (other than a Green Loan)
relating to a Timeshare Property located in the State of Florida, the Loan File
shall contain one or more certificates from FRI’s applicable title agents in
Florida to the effect that the related Mortgage has been delivered for purposes
of recordation to the appropriate local real property recording office.
          Section 2. Miscellaneous.
          (a) Counterparts. This Amendment may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
          (b) Effect of Amendment to Representations and Warranties. The
amendment made to the representations and warranties contained in Section 1 of
this Amendment shall be applicable only with respect to Loans sold by the Seller
to the Purchaser on or after the date of this Amendment. Loans sold under the
Agreement and the PA Supplement prior to the date of this Amendment were subject
to the terms of such documents as such documents existed at the time of the
sale.
          (c) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PRINCIPLES.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

            WYNDHAM CONSUMER FINANCE, INC.
      By:   /s/ Mark A Johnson         Name:   Mark A. Johnson        Title:  
President        WYNDHAM VACATION RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        FAIRFIELD MYRTLE BEACH, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        SEA GARDENS BEACH AND
TENNIS RESORT, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        VACATION BREAK RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



            VACATION BREAK RESORTS AT
STAR ISLAND, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        PALM VACATION GROUP,
by its General Partners:

Vacation Break Resorts at Palm
Aire, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        Palm Resort Group, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



            OCEAN RANCH VACATION GROUP,
by its General Partners:

Vacation Break at Ocean Ranch,
Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        Ocean Ranch Development, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        SIERRA DEPOSIT COMPANY, LLC
      By:   /s/ Mark A Johnson         Name:   Mark A Johnson        Title:  
President        KONA HAWAIIAN VACATION OWNERSHIP, LLC
      By:   Wyndham Vacation Resorts, Inc.        Its Managing Member           
  By:   /s/ Michael A. Hug        Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer        SHAWNEE DEVELOPMENT, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and Chief
Financial Officer     

 